          Case 3:19-cv-08308-MTL Document 18 Filed 08/31/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Lynda Marie Bates,                                No. CV-19-08308-PCT-MTL
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15            Before the Court is Plaintiff Lynda Bates’ appeal of an administrative law judge’s
16   (“ALJ”) denial of certain social security benefits. After reviewing Plaintiff’s Opening

17   Brief (Doc. 15, Pl. Br.), Defendant’s Response (Doc. 16, Def. Br.) and Plaintiff’s Reply
18   (Doc. 17, Reply), as well as the administrative record (R.), the Court reverses the ALJ’s

19   decision.

20   I.       BACKGROUND
21            An ALJ found that Ms. Bates has severe degenerative disc disease and
22   degenerative joint disease of the hips. (R. at 34.)1 Despite these conditions, the ALJ

23   found that she could perform light work and thus was not disabled under the relevant

24   social security regulations. (Id. at 37.) As a result, the ALJ denied her applications for

25   benefits. (Id. at 44.) The Social Security Administration’s Appeals Council denied

26   review, making the ALJ’s ruling the final decision of the Commissioner of Social
27   Security (the “Commissioner”). (Id. at 1.)
28   1
      A severe impairment “significantly limits [the] physical or mental ability to do basic
     work activities.” 20 C.F.R. § 404.1520(c).
       Case 3:19-cv-08308-MTL Document 18 Filed 08/31/20 Page 2 of 7



 1   II.    LEGAL STANDARD
 2          The Court only reviews the challenged portions of an ALJ’s decision. Carmickle
 3   v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008); see also Kim v.
 4   Kang, 154 F.3d 996, 1000 (9th Cir. 1998) (“[The Court] will not ordinarily consider
 5   matters on appeal that are not specifically and distinctly argued in appellant’s opening
 6   brief.”).   The Court may set aside the decision only when it is not supported by
 7   “substantial evidence” or is based on legal error. Trevizo v. Berryhill, 871 F.3d 664, 674
 8   (9th Cir. 2017). “Substantial evidence means more than a mere scintilla, but less than a
 9   preponderance. It means such relevant evidence as a reasonable mind might accept as
10   adequate to support a conclusion.” Id. “Where evidence is susceptible to more than one
11   rational interpretation, the ALJ’s decision should be upheld.” Id. at 674–75; see also
12   Jamerson v. Chater, 112 F.3d 1064, 1067 (9th Cir. 1997) (“[T]he key question is not
13   whether there is substantial evidence that could support a finding of disability, but
14   whether there is substantial evidence to support the Commissioner’s actual finding that
15   claimant is not disabled.”). “Yet [the Court] must consider the entire record as a whole,
16   weighing both the evidence that supports and the evidence that detracts from the
17   Commissioner’s conclusion, and may not affirm simply by isolating a specific quantum
18   of supporting evidence.” Trevizo, 871 F.3d at 675. “[The Court] review[s] only the
19   reasons provided by the ALJ in the disability determination and may not affirm the ALJ
20   on a ground upon which he did not rely.” Id. “Finally, [the Court] may not reverse an
21   ALJ’s decision on account of an error that is harmless.” Molina v. Astrue, 674 F.3d 1104,
22   1111 (9th Cir. 2012).
23          To determine whether a claimant is disabled under the Social Security Act, the
24   ALJ engages in a five-step sequential analysis. 20 C.F.R. § 404.1520(a)(4). The burden
25   of proof is on the claimant for the first four steps but shifts to the Commissioner at the
26   fifth. Molina, 674 F.3d at 1110. At step one, the ALJ determines whether the claimant is
27   presently engaging in substantial gainful activity. Id. § 404.1520(a)(4)(i). If so, the
28   claimant is not disabled, and the inquiry ends. Id. At step two, the ALJ determines


                                               -2-
         Case 3:19-cv-08308-MTL Document 18 Filed 08/31/20 Page 3 of 7



 1   whether the claimant has a “severe” medically determinable physical or mental
 2   impairment. Id. § 404.1520(a)(4)(ii). If not, the claimant is not disabled, and the inquiry
 3   ends.   Id.   At step three, the ALJ considers whether the claimant’s impairment or
 4   combination of impairments meets or medically equals an impairment listed in a certain
 5   federal regulatory provision. Id. § 404.1520(a)(4)(iii). If so, the claimant is disabled. Id.
 6   If not, the ALJ proceeds to step four. Id. At step four, the ALJ assesses the claimant’s
 7   residual functional capacity (“RFC”) and determines whether the claimant is capable of
 8   performing past relevant work.2 Id. § 404.1520(a)(4)(iv). If so, the claimant is not
 9   disabled, and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and final step and
10   determines whether the claimant can perform any other work in the national economy
11   based on the claimant’s RFC, age, education, and work experience.                         Id.
12   § 404.1520(a)(4)(v). If so, the claimant is not disabled; if not, he is disabled. Id.
13   III.    DISCUSSION
14           A.    ALJ’s Discounting of the Treating Physician’s Opinion
15           The ALJ found that Ms. Bates has two severe impairments: degenerative disc
16   disease and degenerative joint disease of the hips. (R. at 34.) The parties disagree about
17   whether Ms. Bates can work in light of those impairments. More significantly from a
18   legal perspective, Ms. Bates argues that the ALJ erred by not giving controlling weight to
19   her treating physician’s opinion, as social security regulations normally require. (Pl. Br.
20   at 13; Def. Br. at 18.)
21           In assessing a claimant’s RFC, the ALJ must consider “all of the relevant medical
22   and other evidence,” including medical opinion evidence. 20 C.F.R. § 404.1545(a)(3);
23   see also Id. §§ 404.1513(a)(2), 404.1527(a)(1). The ALJ is required to evaluate and
24   weigh every medical opinion in the record. Id. § 404.1527(c). The type of relationship a
25   medical source has with someone seeking social security benefits provides a starting
26   point for deciding how much weight to give that source’s opinion about a claimant.
27   Generally, the views of doctors who have treated a claimant get top priority. Garrison v.
28   2
       “[R]esidual functional capacity is the most [a claimant] can still do despite [his or her]
     limitations.” 20 C.F.R. § 404.1545(a)(1).

                                                  -3-
         Case 3:19-cv-08308-MTL Document 18 Filed 08/31/20 Page 4 of 7



 1   Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Opinions of doctors who have examined but
 2   not treated a claimant are next in rank. Id. Those doctors who have neither treated nor
 3   examined a claimant generally get the least consideration. Id. “If a treating or examining
 4   doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by
 5   providing specific and legitimate reasons that are supported by substantial evidence.” Id.
 6   An ALJ satisfies the substantial evidence requirement by “setting out a detailed and
 7   thorough summary of the facts and conflicting clinical evidence, stating his [or her]
 8   interpretation thereof, and making findings.” Id.
 9           Here, the ALJ gave two consulting physicians greater weight than the treating
10   physician. (R. at 39-40.) Both of the consulting doctors recognized that Ms. Bates had
11   severe injuries but opined that she could nonetheless perform light work with some
12   restrictions. According to the ALJ, the treating physician did not justify his findings and,
13   in some cases, contradicted his own treatment notes. (Id. at 40.) For example, the
14   treating physician said that Ms. Bates’ pain and numbness radiated to both of Ms. Bates’
15   legs.3 (Id.) But that doctor’s notes only reflect complaints about pain in one leg. (Id.)
16   Additionally, an examination of Ms. Bates found that she had sensation in both legs.
17   (Id.) Further, the ALJ found that the treating doctor’s opinion was deficient in that it did
18   not link some of Ms. Bates’ limitations to a medically determinable impairment under the
19   social security regulations. (Id.) The ALJ also found that, in many cases, the treating
20   doctor did not point to specific objective medical evidence such as x-rays or diagnostic
21   tests to support his conclusions. (Id. at 41.) Further, the ALJ noted that Ms. Bates
22   treatment consisted primarily of medication management. (Id. at 38.) Oxycodone was
23   one of the medications that the treating provider prescribed. (Id. at 671.) This course of
24   treatment contradicts one of the consulting physician’s recommendation that Ms. Bates
25   consult with a surgeon because her condition is likely treatable. (Id. at 581.)
26           Ms. Bates argues that the ALJ missed the point. First, according to Ms. Bates,
27   3
       The ALJ decision and the physician’s report use the term bilateral lower extremity.
     While this language might be more anatomically precise, for the sake of simplicity, the
28   Court will use the term “leg” rather than lower extremity and “arm” rather than upper
     extremity.

                                                 -4-
       Case 3:19-cv-08308-MTL Document 18 Filed 08/31/20 Page 5 of 7



 1   even if the ALJ correctly discounted the treating doctor’s opinion concerning her leg
 2   pain, he still should have addressed why he did not give controlling weight to the rest of
 3   that doctor’s assessment. (Pl. Br. at 14.) Specifically, according to Ms. Bates, the ALJ
 4   did not rebut the treating doctor’s assessments concerning back pain.           (Id.)   Also,
 5   according to Ms. Bates, the record shows evidence of hip and lower back problems. (Id.
 6   at 16 (citing R. at 418).) Ms. Bates argues that the treating doctor’s opinion did rely on
 7   objective medical findings, contrary to the ALJ’s contention. (Id. at 16.)
 8          The Court agrees with Ms. Bates that the ALJ did not give the requisite “specific
 9   and legitimate reasons that are supported by substantial evidence.” See Garrison, 759
10   F.3d at 1012. The ALJ’s decision faults the treating doctor for not prescribing a more
11   aggressive form of treatment. (R. at 41.) In other words, the ALJ viewed the treatment
12   as overly conservative. Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (recognizing
13   that conservative treatment may allow an ALJ to discount testimony). But several courts
14   in this circuit have found that the use of strong medications like Oxycodone is not
15   conservative treatment. Vivianlynne Q. v. Comm’r of Soc. Sec., No. 3:19-CV-05404,
16   2020 WL 4746228, at *4 (W.D. Wash. Aug. 17, 2020); Bucknell v. Berryhill, No. ED CV
17   18-0261 AS, 2018 WL 6198459, at *4 (C.D. Cal. Nov. 27, 2018) (compiling cases).
18   While one of the consulting physicians said that additional treatment options might be
19   available, the ALJ does not account for the possibility that the treating doctor considered
20   and rejected this option. Instead, the ALJ relies on the statement of a consulting doctor,
21   exactly the opposite of the typical procedure. Lester v. Chater, 81 F.3d 821, 831 (9th Cir.
22   1995) (“The opinion of a nonexamining physician cannot by itself constitute substantial
23   evidence that justifies the rejection of the opinion of either an examining physician or a
24   treating physician.”). As to the treating doctor’s alleged mischaracterization of the record
25   (R. at 40), whether Ms. Bates’ numbness radiates to one leg or two is not a specific and
26   legitimate reason supported by substantial evidence when that misstatement is not
27   essential to the doctor’s opinion. Nor can a treating physician’s failure to provide “x-
28   rays, imaging studies, laboratory data or other diagnostic tests indicative of a debilitating


                                                 -5-
       Case 3:19-cv-08308-MTL Document 18 Filed 08/31/20 Page 6 of 7



 1   condition” be dispositive. See Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.
 2   1997). The ALJ erred in failing to give controlling weight to the treating doctor’s
 3   opinion. The Court will remand.
 4          B.     The ALJ’s Evaluation of Ms. Bates’ Subjective Claims
 5          Ms. Bates claims that the ALJ did not sufficiently consider her subjective claims
 6   concerning her ailments. (Pl. Br. at 22.) Social security regulations require that an ALJ
 7   consider a claimant’s statements about her symptoms when determining the claimant’s
 8   RFC. See 20 C.F.R. §§ 404.1545(a)(3), 404.1529(a). In order to reject the claimant’s
 9   statements, the ALJ must either cite evidence of malingering or provide clear and
10   convincing reasons to reject the statements. Benton ex rel. Benton v. Barnhart, 331 F.3d
11   1030, 1040 (9th Cir. 2003). Social security regulations provide a list of factors for the
12   ALJ to consider. 20 C.F.R. § 404.1529(c)(3)(i-vi). These include the claimant’s daily
13   activities, duration and frequency of pain, medication and other forms of treatment,
14   among other things. Id.
15          The ALJ found that Ms. Bates’ claims about her symptoms were not entirely
16   consistent with the medical evidence. (R. at 38.) Ms. Bates argues that the ALJ did not
17   sufficiently explain why. (Pl. Br. at 22.) If true, this would violate the Ninth Circuit case
18   law, which demands more than a vague allegation of inconsistency. Treichler v. Comm’r
19   of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014).
20          The ALJ points to not only the lack of medical evidence supporting Ms. Bates’
21   claims but also inconsistencies with existing medical records. For example, physical
22   exams showed normal range of motion and did not show sensory deficits. (R. at 38.)
23   Ms. Bates made three trips to the emergency room. The records from those visits,
24   however, do not indicate that she told providers about her back or hip pain, nor did their
25   exams show such pain. (Def. Br. at 14.) The ALJ also considered factors specified in the
26   social security regulations beyond medical evidence. One of those factors is the course
27   of treatment. C.F.R. § 404.1529(c)(3)(v). The ALJ noted that Ms. Bates’ primary course
28   of treatment was medication.      (R. at 38.)     A consulting physician opined that her


                                                 -6-
       Case 3:19-cv-08308-MTL Document 18 Filed 08/31/20 Page 7 of 7



 1   condition is likely treatable with additional treatment. (Id. at 41, 581.) However, as
 2   explained above, the medication regimen was more than conservative and is not a
 3   sufficient reason to discount her testimony. Given the treating physician’s opinion and
 4   her history of treatment, the lack of discussion about her lower body pain when she
 5   visited the emergency room does not rise to the level of a clear and convincing reason to
 6   reject Ms. Bates’ statements. The ALJ therefore erred and the Court will remand.
 7          C.     The ALJ’s Reliance on the Vocational Expert
 8          Ms. Bates argues that the vocational expert’s testimony was based on a false
 9   premise. Under Ms. Bates theory, the ALJ did not incorporate enough of the treating
10   physician’s assessments about her limitations when asking the vocational expert to opine
11   about what jobs she could do. The ALJ must incorporate the well-supported opinions of
12   the treating physician.   Because the Court has already found that the ALJ erred in
13   discounting the treating physician’s testimony, it also finds that the ALJ should have
14   given the vocational expert a hypothetical more closely tailored to the treating doctor’s
15   opinion.
16   IV.    CONCLUSION
17          Accordingly,
18          IT IS ORDERED, reversing the August 7, 2018 decision of the Commissioner, as
19   upheld by the Appeals Council.
20          IT IS FURTHER ORDERED remanding this case to the Social Security
21   Administration for further proceedings consistent with this Order.
22          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
23   consistent with this Order and close this case.
24
25          Dated this 31st day of August, 2020.
26
27
28


                                                 -7-
